Citation Nr: 0334473	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  His rating was coxswain (i.e., ship's 
helmsman). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran requested a travel board hearing, and while he 
was notified of the time, date, and location of the hearing, 
he failed to appear.  There is no indication that the veteran 
desires to reschedule the hearing.


REMAND

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Although correspondence dated in February 2002 informed the 
veteran of the VCAA, a review of the record reveals that the 
notification and duty to assist requirements have not been 
met.  In particular, the statutory and regulatory requirement 
that VA notify a claimant what particular evidence is needed 
to substantiate a claim, what specific portion of that 
evidence will be obtained by the claimant, and what specific 
portion of that evidence will be retrieved by the VA, has not 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran contends that he was exposed to asbestos while 
serving in the United States Navy.  While there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims, VA has issued a circular on asbestos-
related diseases.  DVB Circular  21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  With asbestos-related 
claims, the Board must also determine whether the claim 
development procedures applicable to such claims have been 
followed.  Ashford v. Brown , 10 Vet. App. 120, 124-125 
(1997).  The RO must determine whether or not military 
records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or 
post- service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind provisions 
related to latency and exposure.  M21-1, Part VI, 7.21(a)(1), 
(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See  M21-1, part VI, 
para. 7.21(a)(1). 

Necessary development consistent with these guidelines 
includes obtaining the veteran's personnel records and a 
history of pre- and post-service occupations.

In addition, the RO should request all medical records 
pertaining to the initial diagnosis and subsequent treatment 
of pulmonary fibrosis to include the private medical records 
of Larry J. Plundo, D.O., who provided an opinion in November 
2001 that linked the veteran's lung disorder to service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for pulmonary fibrosis since service.  
Of particular interest are the medical 
records of Dr. Plundo.  After securing 
the necessary releases, the RO should 
request copies of any medical records 
that have not been previously obtained.  
Any such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  The 
veteran should also be asked to provide a 
history of his pre- and post-service 
occupations, to include dates of any post 
service employment as a pipe 
fitter/cutter.

2.  The RO should obtain copies of the 
veteran's service personnel records to 
ascertain the nature and extent of his 
in-service asbestos exposure.  All 
documents received should be associated 
with the claims file.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a 
comprehensive VA examination by a 
pulmonary specialist with experience in 
assessing asbestos-related diseases.  The 
claims folder and a copy of this REMAND 
should be made available to the physician 
for review in conjunction with the 
examination and a notation to the effect 
that this record review took place should 
be included in the examination report.  
All necessary studies, including a high 
resolution CT scan should be performed.  
The physician should specifically report 
whether any pulmonary fibrosis or other 
asbestos-related disorder is 
demonstrated.  If the veteran is found to 
have pulmonary fibrosis or any other 
asbestos-related lung disorder, then an 
opinion should be provided whether it is 
at least as likely as not that the 
disorder is related to service to include 
any in-service asbestos exposure, or is 
it more likely than not that any current 
disease is related to post service 
civilian asbestos exposure.  All findings 
should be reported in detail along with a 
complete rationale for any opinion 
expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio; and Paralyzed 
Veterans of America vs. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

7.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

